Exhibit 10.1

SL GREEN REALTY CORP.
2006 LONG-TERM OUTPERFORMANCE PLAN
AWARD AGREEMENT

Name of Grantee:

 

(“Grantee”)

No. of LTIP Units:

 

 

Participation Percentage:

 

 . 

 

%

 

Grant Date: October

 

, 2006

RECITALS

A.            The Grantee is an employee of SL Green Realty Corp. (“SL Green” or
the “Company”) and its subsidiary SL Green Operating Partnership, L.P., through
which SL Green conducts substantially all of its operations (the “Partnership”).

B.            The Company has adopted the 2006 Long-Term Outperformance Plan
(the “Outperformance Plan”) to provide the Company’s Senior Officers with
incentive compensation.  The Outperformance Plan was adopted effective as of
August 14, 2006 by the Compensation Committee (the “Committee”) of the Board of
Directors of SL Green (the “Board”) pursuant to authority delegated to it by the
Board as set forth in the Committee’s charter, including authority to make
grants of equity interests in the Partnership which may, under certain
circumstances, become exchangeable for shares of SL Green common stock reserved
for issuance under the SL Green Realty Corp. 2005 Stock Option and Incentive
Plan (as amended, modified or supplemented from time to time, the “Option
Plan”).  This award agreement (this “Agreement”) evidences an award to the
Grantee under the Outperformance Plan (the “Award”), which is subject to the
terms and conditions set forth herein.

C.            The Grantee was selected by the Committee to receive the Award and
effective as of October __, 2006, caused the Partnership to (1) issue to the
Grantee the number of LTIP Units (as defined herein) set forth above and (2) to
award the Grantee the percentage of the Outperformance Pool (as defined herein)
set forth above.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

1.                  Administration.  The Outperformance Plan and all awards
thereunder, including this Award, shall be administered by the Committee, which
in the administration of the


--------------------------------------------------------------------------------




 


OUTPERFORMANCE PLAN SHALL HAVE ALL THE POWERS AND AUTHORITY IT HAS IN THE
ADMINISTRATION OF THE OPTION PLAN AS SET FORTH IN THE OPTION PLAN.


2.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT DEFINITIONS
SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE OPTION PLAN. IN ADDITION, AS
USED HEREIN:

“Additional Share Baseline Value” means, with respect to an Additional Share,
the gross proceeds received by SL Green or the Partnership upon the issuance of
such Additional Share, which amount shall be deemed to equal the price to the
public if such Additional Share is issued in a public offering or, if such
Additional Share is issued in exchange for assets or upon the acquisition of
another entity, the cash value imputed to such Additional Share for purposes of
such transaction by the parties thereto, as determined by the Committee, or, if
no such value can be imputed, the Common Stock Price on the date of issuance.

“Additional Shares” means the sum of (A) the number of shares of Common Stock
plus (B) the product of the Conversion Factor then in effect multiplied by the
number of Units (other than those issued to SL Green), in the case of each (A)
and (B), to the extent issued after August 1, 2006 and on or before the
Valuation Date in a capital raising transaction, in exchange for assets or upon
the acquisition of another entity, but specifically excluding, without
limitation, shares of Common Stock issued upon exercise of stock options and
restricted shares of Common Stock issued to employees or other persons or
entities in exchange for services provided to SL Green.

“Award LTIP Units” has the meaning set forth in Section 3.

“Baseline” means, as of the Valuation Date, an amount representing (a) the
Baseline Value multiplied by (I) the Initial Shares, and (II) the sum of 100%
plus the Target Return Percentage, plus (b) with respect to each Additional
Share, the product of (I) the Additional Share Baseline Value of such Additional
Share, multiplied by (II) the sum of (A) 100% plus (B) the product of the Target
Return Percentage multiplied by a fraction the numerator of which is the number
of days prior to and including the Valuation Date during which such Additional
Share has been outstanding and the denominator of which is the number of days
from and including August 1, 2006 to and including the Measurement Date;
provided that if the Valuation Date occurs prior to July 31, 2009 (other than as
a result of clause (iii) of the definition of the Valuation Date), then for
purposes of this definition in connection with the calculation of the
Outperformance Pool as of the Valuation Date, the Measurement Date shall be the
Valuation Date and the Target Return Percentage shall equal 30% multiplied by
the Fraction.

“Baseline Value” means $106.39.

“Change of Control” means:


(A)           ANY “PERSON,” INCLUDING A “GROUP” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT), TOGETHER WITH ALL “AFFILIATES”
AND “ASSOCIATES” (AS SUCH TERMS ARE DEFINED IN RULE 12B-2 UNDER THE EXCHANGE
ACT) OF SUCH PERSON, BECOMING THE “BENEFICIAL OWNER”

2


--------------------------------------------------------------------------------




 


(AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 25% OR MORE OF EITHER
(A) THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES
HAVING THE RIGHT TO VOTE IN AN ELECTION OF THE BOARD (“VOTING SECURITIES”) OR
(B) THE THEN OUTSTANDING SHARES OF ALL CLASSES OF STOCK OF THE COMPANY (IN
EITHER SUCH CASE OTHER THAN AS A RESULT OF THE ACQUISITION OF SECURITIES
DIRECTLY FROM THE COMPANY); OR


(B)           THE MEMBERS OF THE BOARD AT THE BEGINNING OF ANY CONSECUTIVE
24-CALENDAR-MONTH PERIOD COMMENCING ON OR AFTER THE INITIAL EFFECTIVE DATE OF
THE OUTPERFORMANCE PLAN (THE “INCUMBENT DIRECTORS”) CEASING FOR ANY REASON
INCLUDING WITHOUT LIMITATION, AS A RESULT OF A TENDER OFFER, PROXY CONTEST,
MERGER OR SIMILAR TRANSACTION, TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD;
PROVIDED THAT ANY PERSON BECOMING A DIRECTOR OF THE COMPANY WHOSE ELECTION OR
NOMINATION WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE MEMBERS OF THE
BOARD THEN STILL IN OFFICE WHO WERE MEMBERS OF THE BOARD AT THE BEGINNING OF
SUCH 24-CALENDAR-MONTH PERIOD, SHALL, FOR PURPOSES HEREOF, BE CONSIDERED AN
INCUMBENT DIRECTOR; OR


(C)           THE SHAREHOLDERS OF THE COMPANY APPROVING (A) ANY CONSOLIDATION OR
MERGER OF THE COMPANY OR ANY SUBSIDIARY THAT WOULD RESULT IN THE VOTING
SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION REPRESENTING (EITHER BY REMAINING OUTSTANDING OR BY BEING
CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY) LESS THAN 50% OF THE
TOTAL VOTING POWER OF THE VOTING SECURITIES OF THE SURVIVING ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION OR CEASING TO HAVE THE POWER TO
ELECT AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF
SUCH SURVIVING ENTITY, (B) ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS CONTEMPLATED OR ARRANGED BY ANY PARTY AS
A SINGLE PLAN) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR
(C) ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY.

Notwithstanding the foregoing clause (a), an event described in clause (a) shall
not be a Change of Control if such event occurs solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of stock or other Voting Securities outstanding, increases (x) the proportionate
number of shares of stock of the Company beneficially owned by any “person” (as
defined above) to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any “person” (as defined above) to 25% or more of the combined voting
power of all then outstanding Voting Securities; provided, however, that if any
“person” referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional stock of the Company or other
Voting Securities (other than pursuant to a share split, stock dividend, or
similar transaction), then a Change of Control shall be deemed to have occurred
for purposes of the foregoing clause (a).

“Class A Units” has the meaning given to that term in the Partnership Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

3


--------------------------------------------------------------------------------




 

“Common Stock” means SL Green’s Common Stock, par value $.01 per share, either
currently existing or authorized hereafter.

“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of the Common Stock for the forty-five (45) trading
days ending on, and including, such date (or, if such date is not a trading day,
the most recent trading day immediately preceding such date); provided, however,
that if such date is the date upon which a Transactional Change of Control
occurs, the Common Stock Price as of such date shall be equal to the fair market
value in cash, as determined by the Committee, of the total consideration paid
or payable in the transaction resulting in the Transactional Change of Control
for one share of Common Stock.

“Conversion Factor” has the meaning given to that term in the Partnership
Agreement.

“Disability” means, unless otherwise provided in any Employment Agreement, a
disability which renders the Grantee incapable of performing all of his or her
material duties for a period of at least 150 consecutive or non-consecutive days
during any consecutive twelve-month period.

“Dividend Unit Equivalent” has the meaning set forth in Section 3.

“Dividend Value” means, as of a particular date, the aggregate amount of
dividends and other distributions paid on one share of Common Stock between
August 1, 2006 and such date (excluding dividends and distributions paid in the
form of additional shares of Common Stock).

“Effective Date” means August 1, 2006.

“Employment Agreement” means, as of a particular date, the Grantee’s employment
agreement with the Company in effect as of that date.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” has the meaning given to that term in the Option Plan.

“Family Member”, of a Grantee, means the Grantee’s child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant of the Grantee), a trust in which these
persons (or the Grantee) own more than 50 percent of the beneficial interest, a
foundation in which these persons (or the Grantee) control the management of
assets, and any other entity in which these persons (or the Grantee) own more
than 50 percent of the voting interests.

“Fraction” means the number of whole calendar months that have elapsed since the
Effective Date divided by 36.

4


--------------------------------------------------------------------------------




 

“Initial Shares” means the Total Shares less the Additional Shares.

“LTIP Units” means Partnership Units, as such term is defined in the Partnership
Agreement, issued pursuant to Award Agreements as profits interests under the
Outperformance Plan having the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption set
forth herein and in the Partnership Agreement.

“Maximum Outperformance Pool Amount” means, as of the Valuation Date,
$60,000,000 multiplied by the Total Participation Percentage as of the Valuation
Date.

“Measurement Date” means July 31, 2009, except as otherwise defined for purposes
of the definition of Baseline in certain circumstances, as described in such
definition.

“OPP Unit Equivalent” has the meaning set forth in Section 3.

“Outperformance Pool” means, as of the Valuation Date, a dollar amount
calculated as follows: subtract the Baseline from the Total Return, in each case
as of the Valuation Date, and multiply the resulting amount (or, if the
resulting amount would be negative, zero) by 10%; provided, however, that in no
event shall the Outperformance Pool as of the Valuation Date exceed the Maximum
Outperformance Pool Amount as of the Valuation Date.  Notwithstanding the
foregoing, if the Valuation Date as of which the Outperformance Pool is being
calculated is the date upon which a Change of Control occurs and is on or after
August 1, 2007, then the Outperformance Pool shall be increased to equal (a) the
amount of the Outperformance Pool calculated in accordance with the preceding
sentence multiplied by (b) the lesser of (i) 200% or (ii) the sum of 100% plus a
fraction the numerator of which is 36 less the number of whole calendar months
that have elapsed since the Effective Date and the denominator of which is the
number of whole calendar months that have elapsed since the Effective Date.

“Participation Percentage” means, as of the Valuation Date, the Grantee’s share
of the Outperformance Pool as set forth above the recitals in this Agreement
multiplied by a fraction, the numerator of which is $60,000,000 and the
denominator of which is the Maximum Outperformance Pool Amount as of the
Valuation Date.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of August 20, 1997 among the
Company and the limited partners party thereto, as amended from time to time.

“Target Return Percentage” means 30%, except as otherwise defined for purposes
of the definition of Baseline in certain circumstances, as described in such
definition.

“Total Participation Percentage” means the aggregate initial participation
percentage of all awards granted and not forfeited under the Outperformance Plan
(without taking into account any adjustments to the participation percentages as
a result of a decrease in the Maximum Outperformance Pool Amount below
$60,000,000).

5


--------------------------------------------------------------------------------




 

“Total Return” means, as of a particular date, an amount equal to the sum of (a)
the Total Shares multiplied by the Common Stock Price as of such date plus (b)
the Dividend Value, as of such date, multiplied by the Initial Shares, plus (c)
an amount equal to the total of all dividends and other distributions in respect
of Additional Shares actually paid between August 1, 2006 and such date
(excluding dividends and distributions paid in the form of additional shares of
Common Stock or Units).

“Total Shares” means the sum of (a) the number of shares of Common Stock plus
(b) the product of the Conversion Factor then in effect multiplied by the number
of Units (other than those owned by SL Green), in the case of each (a) and (b),
to the extent outstanding on the Valuation Date.

“Total Unit Equivalent” has the meaning set forth in Section 3.

“Transactional Change of Control” means (a) a Change of Control described in
clause (a) of the definition thereof where the “person” or “group” makes a
tender offer for Common Stock, or (b) a Change of Control described in clauses
(c)(A) or (B) of the definition thereof.

“Units” means all Class A Units, Class B Units (as defined in the Partnership
Agreement) and other Partnership Units (as defined in the Partnership Agreement)
with economic attributes substantially similar to Class A Units or Class B Units
as determined by the Committee, outstanding or issuable upon the conversion,
exercise, exchange or redemption of any securities of any kind convertible,
exercisable, exchangeable or redeemable for Class A Units, Class B Units or such
other Partnership Units (other than LTIP Units issued under the Outperformance
Plan or LTIP Units issued under any similar outperformance program prior to the
determination of any performance based vesting hurdles with respect thereto).

“Valuation Date” means the earliest of (i) the Measurement Date, (ii) the date
upon which a Change of Control shall occur, and (iii) the last day of a 30
consecutive calendar day period during which, on each day in that period, the
Outperformance Pool would have reached the Maximum Outperformance Pool Amount if
such day had been the Valuation Date.  For purposes of determining whether the
Valuation Date has occurred pursuant to clause (iii) above during or after a
calendar quarter in which an award under the Outperformance Plan is forfeited
(and calculating the Outperformance Pool and Participation Percentage as of such
Valuation Date), the forfeited award will be deemed to have been forfeited as of
the date that is twenty-nine calendar days prior to the first day of the
calendar quarter in which the forfeiture actually occurred.


3.             OUTPERFORMANCE AWARD.


(A)           SUBJECT TO SECTION 8, THE GRANTEE IS HEREBY GRANTED AN AWARD
CONSISTING OF THE NUMBER OF LTIP UNITS SET FORTH ABOVE (“AWARD LTIP UNITS”),
WHICH (A) WILL BE SUBJECT TO FORFEITURE OR INCREASE TO THE EXTENT PROVIDED IN
THIS SECTION 3 AS SET FORTH BELOW AND (B) WILL BE SUBJECT TO VESTING AS PROVIDED
IN SECTIONS 4 AND 8 HEREOF.

6


--------------------------------------------------------------------------------




 


(B)           AS SOON AS PRACTICABLE FOLLOWING THE VALUATION DATE, BUT AS OF THE
VALUATION DATE, THE COMMITTEE WILL DETERMINE THE OUTPERFORMANCE POOL (IF ANY)
AND THEN PERFORM THE FOLLOWING CALCULATIONS WITH RESPECT TO THIS AWARD:


(I)            MULTIPLY (W) THE OUTPERFORMANCE POOL CALCULATED AS OF THE
VALUATION DATE BY (X) THE GRANTEE’S PARTICIPATION PERCENTAGE AS OF THE VALUATION
DATE, THEN DIVIDE THE RESULT BY THE PRODUCT OF (Y) THE COMMON STOCK PRICE
CALCULATED AS OF THE VALUATION DATE MULTIPLIED BY (Z) THE CONVERSION FACTOR ON
THE VALUATION DATE; THE RESULTING NUMBER IS HEREAFTER REFERRED TO AS THE “OPP
UNIT EQUIVALENT”;


(II)           MULTIPLY (V) THE OPP UNIT EQUIVALENT BY (W) THE CONVERSION FACTOR
ON THE VALUATION DATE AND (X) THE DIVIDEND VALUE AS OF THE VALUATION DATE, THEN
DIVIDE THE RESULT BY THE PRODUCT OF (Y) THE COMMON STOCK PRICE CALCULATED AS OF
THE VALUATION DATE MULTIPLIED BY (Z) THE CONVERSION FACTOR ON THE VALUATION
DATE; THE RESULTING NUMBER IS HEREAFTER REFERRED TO AS THE “DIVIDEND UNIT
EQUIVALENT”; AND


(III)          ADD THE OPP UNIT EQUIVALENT TO THE DIVIDEND UNIT EQUIVALENT; THE
RESULTING NUMBER IS HEREAFTER REFERRED TO AS THE “TOTAL UNIT EQUIVALENT”.


(C)           IF THE TOTAL UNIT EQUIVALENT IS SMALLER THAN THE NUMBER OF AWARD
LTIP UNITS, THEN THE GRANTEE, AS OF THE VALUATION DATE, SHALL FORFEIT A NUMBER
OF AWARD LTIP UNITS EQUAL TO THE DIFFERENCE AND THEREAFTER THE TERM AWARD LTIP
UNITS WILL REFER ONLY TO THE REMAINING AWARD LTIP UNITS THAT WERE NOT
FORFEITED.  IF THE TOTAL UNIT EQUIVALENT IS GREATER THAN THE NUMBER OF AWARD
LTIP UNITS, THEN, UPON THE PERFORMANCE OF SUCH CALCULATION:  (A) THE GRANTEE, AS
OF THE VALUATION DATE, SHALL BE AUTOMATICALLY GRANTED A NUMBER OF ADDITIONAL
LTIP UNITS EQUAL TO THE DIFFERENCE, AND SUCH ADDITIONAL LTIP UNITS SHALL BE
ADDED TO THE AWARD LTIP UNITS AND THEREBY BECOME PART OF THIS AWARD, (B) THE
COMPANY AND THE PARTNERSHIP SHALL TAKE SUCH CORPORATE OR PARTNERSHIP ACTION AS
IS NECESSARY TO ACCOMPLISH THE GRANT OF SUCH ADDITIONAL LTIP UNITS, (C) THE
GRANTEE SHALL EXECUTE AND DELIVER IN CONNECTION WITH SUCH GRANT SUCH DOCUMENTS,
COMPARABLE TO THE DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AGREEMENT, AS THE COMPANY AND/OR THE PARTNERSHIP REASONABLY REQUEST IN ORDER TO
COMPLY WITH ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION,
FEDERAL AND STATE SECURITIES LAWS AND (D) THEREAFTER THE TERM AWARD LTIP UNITS
WILL REFER COLLECTIVELY TO THE AWARD LTIP UNITS PRIOR TO SUCH ADDITIONAL GRANT
PLUS SUCH ADDITIONAL LTIP UNITS.  IF THE TOTAL UNIT EQUIVALENT IS THE SAME AS
THE NUMBER OF AWARD LTIP UNITS, THEN THERE WILL BE NO CHANGE TO THIS AWARD.


4.             TERMINATION OF GRANTEE’S EMPLOYMENT; VESTING; CHANGE OF CONTROL.


(A)           IF AT ANY TIME THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF THE
COMPANY FOR ANY REASON, THEN ALL AWARD LTIP UNITS THAT REMAIN UNVESTED AT SUCH
TIME SHALL AUTOMATICALLY AND IMMEDIATELY BE FORFEITED BY THE GRANTEE, EXCEPT
THAT IN THE CASE OF THE DEATH OR DISABILITY OF THE GRANTEE, THE PROVISIONS OF
SECTION 8 SHALL APPLY, AND EXCEPT AS PROVIDED IN SECTION 4(B) BELOW.

7


--------------------------------------------------------------------------------





(B)           IF AT ANY TIME THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF THE
COMPANY DUE TO (I) A TERMINATION WITHOUT CAUSE (AS DEFINED IN THE EMPLOYMENT
AGREEMENT) BY THE COMPANY, OR (II) A TERMINATION WITH GOOD REASON (AS DEFINED IN
THE EMPLOYMENT AGREEMENT), THE GRANTEE SHALL BE TREATED FOR ALL PURPOSES OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PROVISIONS OF THIS AGREEMENT
RELATING TO THE VESTING OF THE AWARD LTIP UNITS) AS IF HE HAD REMAINED AS AN
EMPLOYEE OF THE COMPANY FOR 12 MONTHS AFTER THE DATE OF TERMINATION.


(C)           SUBJECT TO SECTION 8, THE AWARD LTIP UNITS SHALL BECOME VESTED AS
FOLLOWS: (I) ONE-THIRD (1/3) OF THE AWARD LTIP UNITS SHALL BECOME VESTED ON THE
MEASUREMENT DATE; AND (II) AN ADDITIONAL ONE-THIRD (1/3) OF THE AWARD LTIP UNITS
SHALL BECOME VESTED ON EACH OF THE FIRST (1ST) AND SECOND (2ND) ANNIVERSARIES OF
THE MEASUREMENT DATE, PROVIDED THAT ALL UNVESTED AWARD LTIP UNITS THAT HAVE NOT
PREVIOUSLY BEEN FORFEITED SHALL VEST IMMEDIATELY UPON THE OCCURRENCE OF A CHANGE
OF CONTROL.


5.             PAYMENTS BY AWARD RECIPIENTS.  NO AMOUNT SHALL BE PAYABLE TO THE
COMPANY OR THE PARTNERSHIP BY THE GRANTEE AT ANY TIME IN RESPECT OF THIS AWARD.


6.             DISTRIBUTIONS.  THE HOLDER OF THE AWARD LTIP UNITS SHALL BE
ENTITLED TO RECEIVE DISTRIBUTIONS WITH RESPECT TO SUCH AWARD LTIP UNITS TO THE
EXTENT PROVIDED FOR IN THE PARTNERSHIP AGREEMENT.  THE DISTRIBUTION
PARTICIPATION DATE (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WITH RESPECT TO
AWARD LTIP UNITS IN AN AMOUNT EQUAL TO THE TOTAL UNIT EQUIVALENT IS THE
VALUATION DATE.


7.             RESTRICTIONS ON TRANSFER.  NONE OF THE AWARD LTIP UNITS SHALL BE
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED, GIVEN AWAY OR IN ANY OTHER
MANNER DISPOSED OF, ENCUMBERED, WHETHER VOLUNTARILY OR BY OPERATION OF LAW (EACH
SUCH ACTION A “TRANSFER”), OR REDEEMED IN ACCORDANCE WITH THE PARTNERSHIP
AGREEMENT (A) PRIOR TO VESTING, (B) FOR A PERIOD OF TWO (2) YEARS BEGINNING ON
THE DATE OF GRANT SPECIFIED ABOVE OTHER THAN IN CONNECTION WITH A CHANGE OF
CONTROL, OR (C) UNLESS SUCH TRANSFER IS IN COMPLIANCE WITH ALL APPLICABLE
SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”)), AND SUCH TRANSFER IS IN ACCORDANCE WITH THE
APPLICABLE TERMS AND CONDITIONS OF THE PARTNERSHIP AGREEMENT; PROVIDED THAT,
UPON THE APPROVAL OF, AND SUBJECT TO THE TERMS AND CONDITIONS SPECIFIED BY, THE
COMMITTEE, UNVESTED AWARD LTIP UNITS THAT HAVE BEEN HELD FOR A PERIOD OF AT
LEAST TWO (2) YEARS BEGINNING ON THE DATE OF GRANT SPECIFIED ABOVE MAY BE
TRANSFERRED TO THE GRANTEE’S FAMILY MEMBERS, PROVIDED THAT THE TRANSFEREE AGREES
IN WRITING WITH THE COMPANY AND THE PARTNERSHIP TO BE BOUND BY ALL OF THE TERMS
AND CONDITIONS OF THIS AGREEMENT.  IN CONNECTION WITH ANY TRANSFER OF AWARD LTIP
UNITS, THE PARTNERSHIP MAY REQUIRE THE GRANTEE TO PROVIDE AN OPINION OF COUNSEL,
SATISFACTORY TO THE PARTNERSHIP, THAT SUCH TRANSFER IS IN COMPLIANCE WITH ALL
FEDERAL AND STATE SECURITIES LAWS (INCLUDING, WITHOUT LIMITATION, THE SECURITIES
ACT).  ANY ATTEMPTED TRANSFER OF AWARD LTIP UNITS NOT IN ACCORDANCE WITH THE
TERMS AND CONDITIONS OF THIS SECTION 7 SHALL BE NULL AND VOID, AND THE
PARTNERSHIP SHALL NOT REFLECT ON ITS RECORDS ANY CHANGE IN RECORD OWNERSHIP OF
ANY LTIP UNITS AS A RESULT OF ANY SUCH TRANSFER, SHALL OTHERWISE REFUSE TO
RECOGNIZE ANY SUCH TRANSFER AND SHALL NOT IN ANY WAY GIVE EFFECT TO ANY SUCH
TRANSFER OF ANY LTIP UNITS.   THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE

8


--------------------------------------------------------------------------------




in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution.


8.             DEATH OR DISABILITY.


(A)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF, PRIOR TO THE
VALUATION DATE, THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF THE COMPANY AS A
RESULT OF HIS DEATH OR DISABILITY, THEN (I) WITH RESPECT TO THE GRANTEE THE
CALCULATIONS PROVIDED IN SECTION 3 SHALL BE PERFORMED WITH RESPECT TO THIS AWARD
IMMEDIATELY AS IF A CHANGE OF CONTROL HAD OCCURRED (WITH RESPECT TO THE GRANTEE
ONLY) ON THE DATE OF HIS DEATH OR DISABILITY AND (II) ALL OF THE AWARD LTIP
UNITS COMPRISING THIS AWARD (AFTER GIVING EFFECT TO THE ISSUANCE OF ADDITIONAL
LTIP UNITS OR FORFEITURE OF AWARD LTIP UNITS PURSUANT TO SECTION 3) SHALL
AUTOMATICALLY AND IMMEDIATELY VEST.


(B)           NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF, ON OR AFTER THE
VALUATION DATE, THE GRANTEE SHALL CEASE TO BE AN EMPLOYEE OF THE COMPANY AS A
RESULT OF HIS DEATH OR DISABILITY, THEN ALL OF THE GRANTEE’S AWARD LTIP UNITS
SHALL AUTOMATICALLY AND IMMEDIATELY VEST.


9.             CHANGES IN CAPITAL STRUCTURE.  IF (I) THE COMPANY SHALL AT ANY
TIME BE INVOLVED IN A MERGER, CONSOLIDATION, DISSOLUTION, LIQUIDATION,
REORGANIZATION, EXCHANGE OF SHARES, SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR STOCK OF THE COMPANY OR A TRANSACTION SIMILAR THERETO, (II) ANY STOCK
DIVIDEND, STOCK SPLIT, REVERSE STOCK SPLIT, STOCK COMBINATION, RECLASSIFICATION,
RECAPITALIZATION, SIGNIFICANT REPURCHASES OF STOCK OR OTHER SIMILAR CHANGE IN
THE CAPITAL STRUCTURE OF THE COMPANY, OR ANY DISTRIBUTION TO HOLDERS OF COMMON
STOCK OTHER THAN REGULAR CASH DIVIDENDS, SHALL OCCUR OR (III) ANY OTHER EVENT
SHALL OCCUR WHICH IN THE JUDGMENT OF THE COMMITTEE NECESSITATES ACTION BY WAY OF
ADJUSTING THE TERMS OF THE AWARD, THEN THE COMMITTEE SHALL TAKE SUCH ACTION AS
IN ITS DISCRETION SHALL BE NECESSARY TO MAINTAIN THE GRANTEE’S RIGHTS HEREUNDER
SO THAT THEY ARE SUBSTANTIALLY PROPORTIONATE TO THE RIGHTS EXISTING UNDER THIS
AGREEMENT PRIOR TO SUCH EVENT, INCLUDING, WITHOUT LIMITATION, ADJUSTMENTS IN
AWARD LTIP UNITS, ADDITIONAL SHARES, BASELINE VALUE, DIVIDEND VALUE, COMMON
STOCK PRICE, MAXIMUM OUTPERFORMANCE POOL AMOUNT, TOTAL SHARES AND TOTAL RETURN.


10.           MISCELLANEOUS.


(A)           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY WITH
THE CONSENT OF THE PARTNERSHIP ACTING THROUGH THE COMMITTEE; PROVIDED THAT ANY
SUCH AMENDMENT OR MODIFICATION ADVERSELY AFFECTING THE RIGHTS OF THE GRANTEE
HEREUNDER MUST BE CONSENTED TO BY THE GRANTEE TO BE EFFECTIVE AS AGAINST HIM.


(B)           INCORPORATION OF OPTION PLAN.  THE PROVISIONS OF THE OPTION PLAN
ARE HEREBY INCORPORATED BY REFERENCE AS IF SET FORTH HEREIN.  IF AND TO THE
EXTENT THAT ANY PROVISION CONTAINED IN THIS AGREEMENT IS INCONSISTENT WITH THE
OPTION PLAN, THIS AGREEMENT SHALL GOVERN.


(C)           EFFECTIVENESS.  THE GRANTEE SHALL BE ADMITTED AS A PARTNER OF THE
PARTNERSHIP WITH BENEFICIAL OWNERSHIP OF THE AWARD LTIP UNITS AS OF THE GRANT
DATE SET FORTH ABOVE BY (I) SIGNING AND DELIVERING TO THE PARTNERSHIP A COPY OF
THIS AGREEMENT, AND (II) SIGNING,

9


--------------------------------------------------------------------------------




as a Limited Partner, and delivering to the Partnership a counterpart signature
page to the Partnership Agreement (attached hereto as Exhibit A).  The
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the Award LTIP Units, whereupon the Grantee shall have all the rights of a
Limited Partner of the Partnership with respect to the number of LTIP Units
specified above, as set forth in the Partnership Agreement, subject, however, to
the restrictions and conditions specified herein and in the Partnership
Agreement.


(D)           STATUS OF LTIP UNITS UNDER THE OPTION PLAN.  THE AWARD LTIP UNITS
ARE NOT BEING GRANTED AS EQUITY SECURITIES UNDER THE OPTION PLAN INSOFAR AS THE
OUTPERFORMANCE PLAN HAS BEEN ESTABLISHED AS AN INCENTIVE PROGRAM OF THE
PARTNERSHIP.  THE COMPANY WILL HAVE THE RIGHT, AS SET FORTH IN THE PARTNERSHIP
AGREEMENT, TO ISSUE SHARES OF COMMON STOCK IN EXCHANGE FOR CLASS A UNITS INTO
WHICH SUCH AWARD LTIP UNITS MAY HAVE BEEN CONVERTED PURSUANT TO THE PARTNERSHIP
AGREEMENT, SUBJECT TO CERTAIN LIMITATIONS SET FORTH IN THE PARTNERSHIP
AGREEMENT, AND SUCH SHARES OF COMMON STOCK MAY BE ISSUED UNDER THE OPTION PLAN. 
THE GRANTEE MUST BE ELIGIBLE TO RECEIVE THE AWARD LTIP UNITS IN COMPLIANCE WITH
APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND TO THAT EFFECT IS REQUIRED TO
COMPLETE, EXECUTE AND DELIVER CERTAIN COVENANTS, REPRESENTATIONS AND WARRANTIES
(ATTACHED AS EXHIBIT B).  THE COMMITTEE MAY, IN ITS SOLE AND ABSOLUTE
DISCRETION, SEEK TO HAVE THE LTIP UNITS BECOME PART OF THE OPTION PLAN AT A
FUTURE TIME, WHEREBY THIS AWARD MAY BE CONSIDERED AN AWARD UNDER THE OPTION
PLAN.  THE GRANTEE ACKNOWLEDGES THAT IF THE COMMITTEE SO ELECTS, IN ITS SOLE
DISCRETION, THE GRANTEE WILL HAVE NO RIGHT TO APPROVE OR DISAPPROVE SUCH CHANGE.


(E)           LEGEND.   THE RECORDS OF THE PARTNERSHIP EVIDENCING THE AWARD LTIP
UNITS SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED BY THE PARTNERSHIP IN ITS
SOLE DISCRETION, TO THE EFFECT THAT SUCH LTIP UNITS ARE SUBJECT TO RESTRICTIONS
AS SET FORTH HEREIN AND IN THE PARTNERSHIP AGREEMENT.


(F)            COMPLIANCE WITH LAW.  THE PARTNERSHIP AND THE GRANTEE WILL MAKE
REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE SECURITIES LAWS.  IN ADDITION,
NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, NO LTIP UNITS
WILL BECOME VESTED OR BE PAID AT A TIME THAT SUCH VESTING OR PAYMENT WOULD
RESULT IN A VIOLATION OF ANY SUCH LAW.


(G)           INVESTMENT REPRESENTATION; REGISTRATION.  THE GRANTEE HEREBY MAKES
THE COVENANTS, REPRESENTATIONS AND WARRANTIES AND SET FORTH ON EXHIBIT B
ATTACHED HERETO.  ALL OF SUCH COVENANTS, WARRANTIES AND REPRESENTATIONS SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE GRANTEE.  THE
PARTNERSHIP WILL HAVE NO OBLIGATION TO REGISTER UNDER THE SECURITIES ACT ANY
LTIP UNITS OR ANY OTHER SECURITIES ISSUED PURSUANT TO THIS AGREEMENT OR UPON
CONVERSION OR EXCHANGE OF LTIP UNITS.


(H)           SECTION 83(B) ELECTION.  THE GRANTEE HEREBY AGREES TO MAKE AN
ELECTION TO INCLUDE IN GROSS INCOME IN THE YEAR OF TRANSFER THE AWARD LTIP UNITS
PURSUANT TO SECTION 83(B) OF THE CODE SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT C AND TO SUPPLY THE NECESSARY INFORMATION IN ACCORDANCE WITH THE
REGULATIONS PROMULGATED THEREUNDER.

10


--------------------------------------------------------------------------------




 


(I)            SEVERABILITY.  IN THE EVENT THAT ONE OR MORE OF THE PROVISIONS OF
THIS AGREEMENT MAY BE INVALIDATED FOR ANY REASON BY A COURT, ANY PROVISION SO
INVALIDATED WILL BE DEEMED TO BE SEPARABLE FROM THE OTHER PROVISIONS HEREOF, AND
THE REMAINING PROVISIONS HEREOF WILL CONTINUE TO BE VALID AND FULLY ENFORCEABLE.


(J)            GOVERNING LAW.  THIS AGREEMENT IS MADE UNDER, AND WILL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLE OF CONFLICT OF LAWS OF SUCH STATE.


(K)           NO OBLIGATION TO CONTINUE POSITION AS AN OFFICER OR TO EMPLOY. 
NEITHER THE COMPANY NOR ANY AFFILIATE IS OBLIGATED BY OR AS A RESULT OF THIS
AGREEMENT TO CONTINUE TO HAVE THE GRANTEE AS AN OFFICER OR TO EMPLOY THE GRANTEE
AND THIS AGREEMENT SHALL NOT INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY
OR ANY AFFILIATE TO TERMINATE THE GRANTEE AS AN OFFICER OR EMPLOYEE AT ANY TIME.


(L)            NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
PARTNERSHIP AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED
TO THE GRANTEE AT THE ADDRESS ON FILE WITH THE PARTNERSHIP OR, IN EITHER CASE,
AT SUCH OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY
IN WRITING.


(M)          WITHHOLDING AND TAXES.  NO LATER THAN THE DATE AS OF WHICH AN
AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE GRANTEE FOR INCOME
TAX PURPOSES OR SUBJECT TO THE FEDERAL INSURANCE CONTRIBUTIONS ACT WITHHOLDING
WITH RESPECT TO THE AWARD, THE GRANTEE WILL PAY TO THE COMPANY OR, IF
APPROPRIATE, ANY OF ITS AFFILIATES, OR MAKE ARRANGEMENTS SATISFACTORY TO THE
COMMITTEE REGARDING THE PAYMENT OF, ANY UNITED STATES FEDERAL, STATE OR LOCAL OR
FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH
AMOUNT.  THE OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT WILL BE CONDITIONAL
ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY AND ITS AFFILIATES SHALL, TO
THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY
PAYMENT OTHERWISE DUE TO THE GRANTEE.


(N)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
PARTNERSHIP’S SUCCESSORS AND ASSIGNS, WHETHER OR NOT THIS AGREEMENT IS EXPRESSLY
ASSUMED.

[signature page follows]

11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the __ day of October, 2006.

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Marc Holliday

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

SL GREEN OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:  SL Green Realty Corp., its general partner

 

 

 

 

 

 

 

 

 

 

By:  

 

 

 

Name:

Marc Holliday

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

Grantee

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

12


--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of SL
Green Operating Partnership, L.P., hereby accepts all of the terms and
conditions of (including, without limitation, the provisions of Section 15.11
titled “Power of Attorney”), and becomes a party to, the First Amended and
Restated Agreement of Limited Partnership, dated as of August 20, 1997, of SL
Green Operating Partnership, L.P., as amended through the date hereof (the
“Partnership Agreement”).  The Grantee agrees that this signature page may be
attached to any counterpart of the Partnership Agreement.

 

Signature Line for Limited Partner:

 

 

 

 

 

 

 

Name:

 

 

Date: October __, 2006

 

 

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT B

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

(a)           The Grantee has received and had an opportunity to review the
following documents (the “Background Documents”):

(i)            The Company’s latest Annual Report to Stockholders;

(ii)           The Company’s Proxy Statement for its most recent Annual Meeting
of Stockholders;

(iii)          The Company’s Report on Form 10-K for the fiscal year most
recently ended;

(iv)          The Company’s Form 10-Q for the most recently ended quarter filed
by the Company with the Securities and Exchange Commission since the filing of
the Form 10-K described in clause (iii) above;

(v)           Each of the Company’s Current Report(s) on Form 8-K, if any, filed
since the end of the fiscal year most recently ended for which a Form 10-K has
been filed by the Company;

(vi)          The Partnership Agreement;

(vii)         The Option Plan; and

(viii)        The Company’s Certificate of Incorporation, as amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

(b)           The Grantee hereby represents and warrants that

(i)            The Grantee either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
or (B) by reason of the business and financial experience of the Grantee,
together with the business and financial experience of those persons, if any,
retained by the Grantee to represent or advise him with respect to the grant to
him of LTIP Units, the potential conversion of LTIP Units into Class A Units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for shares of Common Stock (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment decision, (II) is


--------------------------------------------------------------------------------




 

capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.

(ii)           The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his particular situation; (B) the Grantee has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Grantee provides services to the Partnership on a regular basis
and in such capacity has access to such information, and has such experience of
and involvement in the business and operations of the Partnership, as the
Grantee believes to be necessary and appropriate to make an informed decision to
accept this Award of LTIP Units; and (D) an investment in the Partnership and/or
the Company involves substantial risks.  The Grantee has been given the
opportunity to make a thorough investigation of  matters relevant to the LTIP
Units and has been furnished with, and has reviewed and understands, materials
relating to the Partnership and the Company and their respective activities
(including, but not limited to, the Background Documents).  The Grantee has been
afforded the opportunity to obtain any additional information (including any
exhibits to the Background Documents) deemed necessary by the Grantee to verify
the accuracy of information conveyed to the Grantee.  The Grantee confirms that
all documents, records, and books pertaining to his receipt of LTIP Units which
were requested by the Grantee have been made available or delivered to the
Grantee.  The Grantee has had an opportunity to ask questions of and receive
answers from the Partnership and the Company, or from a person or persons acting
on their behalf, concerning the terms and conditions of the LTIP Units. The
Grantee has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Grantee by the
Partnership or the Company.

(iii)          The LTIP Units to be issued, the Common Units issuable upon
conversion of the LTIP Units and any REIT Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the LTIP Units, the Option Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
LTIP Units, Common Units or REIT Shares in compliance with the Securities Act,
and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control.

(iv)          The Grantee acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and


--------------------------------------------------------------------------------




 

the Company on such exemptions is predicated in part on the accuracy and
completeness of the representations and warranties of the Grantee contained
herein, (C) such LTIP Units, or Common Units, therefore, cannot be resold unless
registered under the Securities Act and applicable state securities laws, or
unless an exemption from registration is available, (D) there is no public
market for such LTIP Units and Common Units and (E) neither the Partnership nor
the Company has any obligation or intention to register such LTIP Units or the
Common Units issuable upon conversion of the LTIP Units under the Securities Act
or any state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for REIT Shares, the Company may issue such
REIT Shares under the Option Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Grantee is
eligible to receive such REIT Shares under the Option Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares.  The Grantee hereby acknowledges that because of the restrictions on
transfer or assignment of such LTIP Units acquired hereby and the Common Units
issuable upon conversion of the LTIP Units which are set forth in the
Partnership Agreement or this Agreement, the Grantee may have to bear the
economic risk of his ownership of the LTIP Units acquired hereby and the Common
Units issuable upon conversion of the LTIP Units for an indefinite period of
time.

(v)           The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.

(vi)          No representations or warranties have been made to the Grantee by
the Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in Paragraph (b) above.

(c)           So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

(d)           The Grantee hereby agrees to make an election under Section 83(b)
of the Code with respect to the LTIP Units awarded hereunder, and has delivered
with this Agreement a completed, executed copy of the election form attached
hereto as Exhibit C.  The Grantee agrees to file the election (or to permit the
Partnership to file such election on the Grantee’s behalf) within thirty (30)
days after the award of the LTIP Units hereunder with the IRS Service Center at
which such Grantee files his personal income tax returns, and to file a copy of
such election with the Grantee’s U.S. federal income tax return for the taxable
year in which the LTIP Units are awarded to the Grantee.


--------------------------------------------------------------------------------




 

(e)           The address set forth on the signature page of this Agreement is
the address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.


--------------------------------------------------------------------------------


EXHIBIT C

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.

The name, address and taxpayer identification number of the undersigned are:

 

 

 

 

 

 

 

Name:

 

  (the “Taxpayer”)

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security No./Taxpayer Identification No.:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Description of property with respect to which the election is being made:

 

 

 

 

 

 

 

The election is being made with respect to

 

LTIP

 

 

 

Units in SL Green Operating Partnership, L.P. (the “Partnership”).

 

 

 

 

 

 

 

 

3.

The date on which the LTIP Units were transferred is October __, 2006. The
taxable year to which this election relates is calendar year 2006.

 

 

 

 

 

 

4.

Nature of restrictions to which the LTIP Units are subject:

 

 

 

 

 

 

 

(a)

With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

 

 

 

 

 

 

 

 

 

(b)

The Taxpayer’s LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested LTIP Units are forfeited in
accordance with the vesting provisions described in the Schedule attached
hereto.

 

 

 

 

 

 

5.

The fair market value at time of transfer (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0 per LTIP
Unit.

 

 

 

 

 

 

 

 

6.

The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

 

 

 

 

 

 

 

 

7.

A copy of this statement has been furnished to the Partnership and SL Green
Realty Corp.

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 


--------------------------------------------------------------------------------


SCHEDULE A

Vesting Provisions of LTIP Units

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage.  Performance-based
vesting will be from 0-100% based on SL Green Realty Corp.’s (the “Company’s”)
per-share total return to shareholders for the period from August 1, 2006 to
July 31, 2009 (or earlier in certain circumstances).  Under the time-based
vesting hurdles, one-third of the LTIP Units will vest on the last day of the
performance period and on each of the first and second anniversaries thereof,
provided that the Taxpayer remains an employee of the Company through such
dates, subject to acceleration in the event of certain extraordinary
transactions or termination of the Taxpayer’s status as an employee under
specified circumstances.  Unvested LTIP Units are subject to forfeiture in the
event of failure to vest based on the passage of time or the determination of
the performance-based percentage.


--------------------------------------------------------------------------------